Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 1 of 12




   EXHIBIT 4
       Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 2 of 12



Introduction

      1.      I have been retained by the counsel representing Defendant
6WVKMV\ZI& <VK( \W ZM^QM_ IVL WXQVM WV \PM ZMXWZ\ WN XTIQV\QNNd[ M`XMZ\& 7Z( =MNNZMa
Petersen, on sampling protocol and to propose a sampling method.


Relevant Background


      2.      I am a Managing Director at Welch Consulting, a consulting firm
specializing in economic and statistical consulting. Attached, hereto as Exhibit 1,
is a true and correct copy of my resume.


      3.      Since 2005, I have conducted economic and statistical analyses for
over 300 matters related to individual, class, or collective action allegations. Most
of them had claims related to employment issues. The list of cases in which I have
testified is attached hereto as Exhibit 2. If sworn as a witness, I could and would
testify competently to the following:


Documents Provided and Reviewed


      4.      I relied upon the following documents for this report:


            BTIQV\QNNd[ BZWXW[ML 6WV[MV\ DIUXTQVO BZW\WKWT& LI\ML September 18,
              2020
            Report of BTIQV\QNN[d D\I\Q[\QKIT 8`XMZ\ CMOIZLQVO DIUXTQVO BZW\WKWT
              by Jeffrey Petersen, Ph.D., dated September 18, 2020
            7MNMVLIV\ 6WVKMV\ZI& <VK(d[ EPQZL D]XXTMUMV\IT CM[XWV[M \W
       Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 3 of 12



               BTIQV\QNNd[ DXMKQIT <V\MZZWOI\WZQM[& DM\ AVM& LI\ML DMX\ember 4, 2020
             Order Re Joint Discovery Letter, dated August 28, 2020
             Emails Between Plaintiff and Defense Counsel Re Sampling Protocol
               (9.4.2020 c 9.15.2020)

Dr. *1=1;<18B< ,-7:6483 *;9=9/96


       5.      7Z( =MNNZMa BM\MZ[MVd[ DIUXTQVO Protocol is summarized in Paragraph
2 of his report. Dr. Petersen is proposing to draw a sample of 50 mobile numbers
for each of the 15 subchannels, a total of 750 mobile numbers. Dr. Petersen does
not provide a reason why he proposed a sample of 50 mobile numbers in each of
the 15 subchannels. Dr. Petersend[ ZMXWZ\ QUXTQM[ \PI\ [WUMWVM _QTT LM\MZUQVM
whether each of the sampled mobile numbers gave a consent to receive text
messages or not. My understanding is that Dr. Petersen is planning to utilize that
determination result to construct the likely percentage of all the mobile numbers in
each subchannel (population) that gave consent to receive text messages.


Sample Set of Mobile Numbers


       6.      I have been informed by the counsel that there are between 20,000
and 50,000 unique mobile numbers that are relevant for this matter. According to
7MNMVLIV\d[ \PQZL []XXTMUMV\IT ZM[XWV[M \W [XMKQIT QV\MZZWOI\WZa @W( -& \PMZM are a
substantially complete list of subchannels from which Defendant collected
XW\MV\QIT ZMKZ]Q\[d UWJQTM V]UJMZ[1 and more than 100 sources.2 My

1
   7MNMVLIV\ 6WVKMV\ZI& <VK(d[ EPQZL D]XXTMUMV\IT CM[XWV[M \W BTIQV\QNNd[ DXMKQIT
Interrogatories, Set One, Page 13.
2
   7MNMVLIV\ 6WVKMV\ZI& <VK(d[ EPQZL D]XXTMUMV\IT CM[XWV[M \W BTIQV\QNNd[ DXecial
Interrogatories, Set One, Pages 13-18.
       Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 4 of 12



understanding is that the parties have agreed Concentra will identify a relevant
subchannel for each of these mobile numbers.


      7.     Also, I understand that there will be mobile numbers that fit to more
\PIV WVM []JKPIVVMT L]M \W 6WVKMV\ZId[ continuous communications with a recruit.
One mobile number might have been obtained through various subchannels. For
M`IUXTM& WVM ZMKZ]Q\d[ UWJQle number could have been obtained through
subchannel 1 ([]JUQ[[QWV WN IXXTQKI\QWV[ ][QVO 7MNMVLIV\d[ WVTQVM IXXTQKI\QWV
[a[\MU <6<?D% J]\ IT[W \PZW]OP []JKPIVVMT *. $ZMKZ]Q\MZ[%( <N \_W ZMKZ]Q\[d UWJQTM
numbers were obtained through subchannels 1 and 15 but one mobile number is
categorized into subchannel 1 while the other mobile number is categorized into
subchannel 15, then these two mobile numbers will be treated differently under Dr.
BM\MZ[MVd[ [IUXTQVO XZW\WKWT based on subchannels. Yet, they are not different
from each other with regard to how these numbers were obtained. In other words,
these two mobile numbers will have a difference chance of being included in the
random sample.


My Proposed Sampling Protocol


      8.     Based on my review of the documents and understanding of
subchannels, I propose a simple random sampling from the universe of mobile
numbers. Using this method, the parties can learn various combinations of
subchannels through which mobile numbers were collected as well as various
forms of giving consent to receive text messages from a sample of mobile
numbers, once the underlying consent evidence is collected. At this point, I
understand that Defendant does not have a reasonable time estimate to collect the
underlying consent related evidence per mobile number. In addition, Defendant
       Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 5 of 12



has not classified all mobile numbers into the various subchannels. Given this
limited information, I suggest that the parties would take the following steps to
draw a random sample of mobile numbers:


            Step 1: Sort the list of entire mobile numbers by phone number.
            Step 2: DM\ I [MML V]UJMZ Ja D\I\Id[ [M\ [MML NMI\]ZM in order to ensure
              reproducibility of the results.
            Step 3: Assign a randomly generated number to each mobile number.
              < KIV ][M D\I\Id[ Z]VQNWZU$% function to perform this task.
            Step 4: Sort the list of mobile numbers by the randomly generated
              number associated with each mobile number. This step will ensure
              that mobile numbers are randomly ordered.
            Step 5: Concentra will collect the underlying consent related evidence
              (e.g. documents, electronic records, phone logs, or etc.) for the first
              100 randomly selected mobile numbers and assign a subchannel to
              each mobile number.
            Step 6: Circulate the consent related evidence for those first 100
              mobile numbers to the parties and their experts.
            Step 7: The parties will review the evidence for those first 100 mobile
              numbers.
            Step 8: Collect the next 100 mobile numbers if the parties agree or
              identify logical justification to collect more consent evidence.
            Step 9: Repeat Step 8 up to a total of 750 mobile numbers.


      9.      My method will provide significant benefits. First, this method can be
implemented immediately because it does not require identifying subchannels for
all the mobile numbers. The evidence that Concentra will collect will provide
       Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 6 of 12



information on whether a mobile number has one or more subchannels. If we were
\W ][M 7Z( BM\MZ[MVd[ XZW\WKWT& \PMV ITT \PM mobile numbers must be reviewed to
identify their subchannels before a random sample is drawn, which will require
extra time. Second, this method allows the parties to learn the population
distribution of subchannels. In other words, the parties can learn which
subchannels are more common than others in collecting mobile numbers in
addition to different ways of consenting to receive text messages. Third, the
parties can learn how long it would take to collect underlying evidence per mobile
number once the first 100 mobile numbers are selected and their consent related
evidence is collected. Fourth, it will enable the parties to adjust their method of
collecting consent related evidence if necessary before collecting more consent
related evidence.


      10.    I reserve the right to supplement my analysis if additional information
becomes available to me in this matter and to respond to, rebut, opine on, or
incorporate any opinions by other experts or declarants in this case.




      Date: October 2, 2020




      Hyowook Chiang, Ph.D.
Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 7 of 12
Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 8 of 12
Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 9 of 12
Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 10 of 12
Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 11 of 12
                                                                          EXHIBIT 2
                                          LIST OF CASES INVOLVING HYOWOOK CHIANG'S TRIAL AND/OR DEPOSITION TESTIMONY
                                                                       2002 TO PRESENT



TYPE            DATE         CASE                                                  CASE NO.                                                            COURT

Deposition      9/25/2019    Sonia Gonzalez v. Whittier College                    BC691295            Superior Court of the State of California for the County of Los Angeles

Arbitration     8/20/2018    Nazanin Tehrani v. Macy's West Stores, Inc.           01-17-0004-2503     American Arbitration Association
                             (Phase 2)

Arbitration     6/13/2018    Bryant Rubber Corporation v. Jeffer Mangels           1210033014          JAMS
                             Butler & Mitchell, LLP, et al.

Deposition      6/6/2018     Bryant Rubber Corporation v. Jeffer Mangels           1210033014          JAMS
                             Butler & Mitchell, LLP, et al.

Trial           2/14/2018    Francisca Fujimoto v. Flora Renea Moore, et al.       37-2016-00016248-   Superior Court of California; County of San Diego, Hall of Justice
                                                                                   CU-PA-CTL

Deposition      9/21/2017    Francisca Fujimoto v. Flora Renea Moore, et al.       37-2016-00016248-   Superior Court of California; County of San Diego, Hall of Justice
                                                                                   CU-PA-CTL

Deposition      5/10/2017    Phillip Flores, et al. v. Velocity Express, LLC, et   3:12-cv-05790-JST   United States District Court; Northern District of California, San Francisco Division
                             al.

Trial           1/30/2014    California Hand Center, Inc. v. J. Timothy            13-1886-JWH         Superior Court of California; County of Los Angeles
                             Katzen, et al.

Deposition      1/23/2014    California Hand Center, Inc. v. J. Timothy            13-1886-JWH         Superior Court of California; County of Los Angeles
                             Katzen, et al.

Deposition      11/25/2013   Mariana Labastida, et al. v. McNeil                   37-2007-00074518-   Superior Court of the State of California In and For the County of San Diego
                             Technologies, Inc. (Matter #84381)                    CU-OE-CTL
                                                                                                                                                                                                             Case 3:19-cv-02559-JCS Document 89-4 Filed 10/30/20 Page 12 of 12




Friday, October 2, 2020                                                                                                                                                                        Page 1 of 1
